Citation Nr: 0531350	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD), 
social phobia, panic disorder, and depression.  

2.  Entitlement to service connection for diabetes mellitus, 
Type II.


REPRESENTATION

Veteran represented by:  Catholic War Veterans of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from July 1964 
to September 1967.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO rating decision, which denied 
the veteran's claims of entitlement to service connection for 
a psychiatric disorder and diabetes mellitus (Type II).  

In August 2005, the veteran appeared at the RO and testified 
in a personal hearing conducted by the undersigned Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the claims file.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran is not shown to have manifested symptoms of a 
psychiatric disorder during his period of active duty or for 
many years thereafter.  

3.  The veteran did not engage in combat with the enemy 
during his period of military service from July 1964 to 
September 1967, nor is he shown to have a diagnosis of PTSD 
attributable to a verified stressor or stressors that he 
experienced during his period of military service.  

4.  The medical evidence shows that diabetes mellitus, Type 
II, was first clinically manifest many years after the 
veteran's discharge from active service; diabetes mellitus, 
Type II, is not shown to be due to disease or injury, 
including exposure to herbicides (Agent Orange), in active 
service.  

5.  The veteran's period of military service included duty 
aboard the USS Forrest Royal, which served in the waters 
offshore of the Republic of Vietnam, and his duty personally 
did not involve duty or visitation in the Republic of 
Vietnam.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not due to 
disease or injury that was incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  

2.  Diabetes mellitus, Type II, was not due to disease or 
injury that was incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service or be due to 
any Agent Orange exposure therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to and following the initial RO rating decision in 
December 2002, and as explained herein below, the VCAA notice 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  Accordingly, the Board will 
proceed to adjudicate these claims.  

In the VCAA notice sent to the veteran in May 2002 and 
December 2004, the RO advised the veteran of what was 
required to prevail on his claims of service connection for a 
psychiatric disorder (to include PTSD) and diabetes mellitus, 
what specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to let it know if there was any other evidence or 
information that he thought would support his claim, or to 
send it any evidence in his possession that was pertinent to 
his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in December 2002 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection (to include PTSD).  In the rating 
decision, the RO also informed the veteran of the reasons for 
its determination and the evidence it had considered in its 
decision.  The general advisements were reiterated in the 
statement of the case issued in April 2003, as well as in the 
supplemental statements of the case issued in November 2003, 
November 2004, January 2005, and April 2005.  The statement 
of the case issued in April 2003 also contained the 
regulations promulgated in light of the VCAA and the United 
States Code cites relevant to the VCAA.  Additionally, the 
statement of the case and supplemental statements of the case 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  As such, through these documents, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claims of service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in August 2005.  The RO has obtained the 
veteran's VA medical treatment records, as well as private 
treatment records identified by him, to include those from 
Rutherford Hospital, Spindale Family Practice, and Piedmont 
Endocrinology.  The RO has also sought verification of a 
claimed stressor, relative to the PTSD claim, with the U.S. 
Armed Services Center for Research of Unit Records.  

The Board further notes that VA did not conduct medical 
inquiry in the form of a VA examination in an effort to 
substantiate the claims, and that further development in this 
respect is not required because any opinion obtained would be 
speculative for the reasons that follow.  38 U.S.C.A.§ 5103A 
(d).  In regard to the PTSD claim, the disposition of the 
case turns not on the medical questions inherent in such a 
case, such as evidence of a current diagnosis of PTSD and a 
link between current symptoms and an in-service stressor.  
Rather, the case turns on whether there is evidence to 
corroborate the claimed in-service stressor.  Additionally, 
further development to obtain a physical examination with an 
opinion addressing the etiology of a psychiatric disorder 
other than PTSD is not necessary on the basis that the 
veteran has not furnished one or more of the following:  
medical evidence of a current psychiatric disorder; competent 
evidence of persistent or recurrent symptoms of a psychiatric 
disorder since his discharge from active service; and 
competent medical evidence showing that a current psychiatric 
disorder may be related to service.  38 U.S.C.A.§ 5103A (d).  

As for conducting medical inquiry in the form of a VA 
examination in an effort to substantiate the diabetes 
mellitus claim, the disposition of the case is not dependent 
upon the medical questions inherent in the case but rather on 
military service personnel documentation, which has been 
obtained by the RO.  Thus, it is difficult to identify what 
additional assistance VA could lend to the veteran to 
substantiate such claim.  At the heart of this claim is the 
issue of whether the veteran's military service included 
service in Vietnam.  Insofar as there is not any documentary 
evidence showing that his service in the waters offshore of 
Vietnam involved duty or visitation in Vietnam, an 
examination is not deemed necessary under 38 U.S.C.A.§ 
5103A(d).  (Indeed, a VA examination would be unnecessary in 
any case where there is medical evidence of a diagnosis of 
diabetes mellitus (Type II) and service department proof of 
wartime service in Vietnam.)  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support both of his claims.  The Board thus finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the Board's judgment, further delay of this case 
to obtain examinations and etiological opinions would be 
pointless, because the status of the record as it now stands 
does not show a "reasonable possibility" that such 
assistance would aid the veteran's claims.  38 U.S.C.A. § 
5103A.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Psychiatric Disorder Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM- IV)]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005); Collette v. Brown, 82 F.3d 389 
(1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has a mental disorder, 
manifested by PTSD, social phobia, panic disorder, and 
depression, related to his experiences during service.  He 
claims that boot camp and subsequently serving aboard ship in 
confining quarters resulted in his becoming claustrophobic, 
nervous, and anxious.  He indicated that, while serving on a 
ship in a combat zone, he did not sleep much and lived day 
and night with the fear that he may die.  He asserts that 
these problems began after he enlisted in the service.  
However, based on a careful review of the record, the Board 
finds that the preponderance of the evidence is against his 
claim of service connection for a psychiatric disorder, to 
include PTSD.  

In this case, the veteran began serving on active duty in 
July 1964.  His service medical records show no complaints, 
treatment or diagnosis of psychiatric disability.  A periodic 
examination in October 1974, for purposes of the Naval 
Reserve, show that the veteran was evaluated as normal 
psychiatrically.  In fact, there is no medical evidence 
showing that the veteran suffered from any psychiatric 
manifestations until many years after his discharge from 
service in September 1967.  

The post-service VA and private records show that the veteran 
has been diagnosed with various mental disorders, to include 
PTSD.  Records from Spindale Family Practice indicate in May 
2000 that the veteran was treated for depression.  In March 
2002, he was assessed with anxiety and depression, for which 
he was prescribed medication.  VA initially diagnosed him 
with a mental disorder in April 2002, and ever since then he 
has been variously diagnosed with PTSD, social phobia with 
panic attacks and anxiety symptoms, anxiety disorder, and 
depression.  

With respect to a diagnosis of PTSD in the record, the Board 
notes that it is unclear whether the veteran has a current 
diagnosis under the criteria of DSM-IV, as required by 
38 C.F.R. § 3.304(f).  In April 2002, the VA diagnosed him 
with probable PTSD, which was subject to further evaluation 
by a staff psychiatrist, who diagnosed PTSD with depression.  
However, on a May 2002 VA outpatient record, it was noted 
that the veteran's diagnoses were social phobia and 
depression and that there was no evidence of PTSD.  He 
continued to see a VA counselor, who repeatedly diagnosed a 
mental disorder other than PTSD, stating as he did in 
September 2003 that the veteran's symptomatology was 
significant for generalized anxiety disorder but not for 
PTSD.  However, in December 2003, a physician in the VA 
mental health clinic diagnosed him with PTSD, and the 
outpatient report cited the veteran's reported experiences in 
the Navy.  Then, in February 2005, another physician in the 
VA mental health clinic diagnosed him with major depression, 
panic disorder, and social phobia.  Notwithstanding the 
various mental disorder diagnoses, there is competent medical 
evidence that includes a diagnosis of PTSD and that generally 
attributes the PTSD to military experiences, as reported by 
the veteran.  Based on such evidence, the requirements for a 
diagnosis of PTSD and a medical link between current 
symptomatology and claimed stressors have been met.  
38 C.F.R. § 3.304(f).  

Although there is a diagnosis of PTSD that appears to be 
related to alleged in-service stressors in this case, to 
establish service connection for PTSD there must also be 
credible supporting evidence that the claimed in-service 
stressors occurred so as to support the diagnosis of PTSD.  
38 C.F.R. § 3.304(f).  

The Board recognizes that the veteran's statements alone may 
suffice to establish the occurrence of his claimed stressors, 
provided that he engaged in combat with the enemy and the 
claimed stressor is related to that combat, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the service.  38 C.F.R. 
§ 3.304(f).  After reviewing the record, the Board finds that 
the veteran did not engage in combat with the enemy.  There 
is no military department documentation that he was awarded 
any decorations denoting engagement in combat with the enemy, 
nor has the veteran claimed such (he instead asserts that he 
served in a combat zone).  In view of the foregoing, the 
veteran's statements alone are insufficient to establish the 
occurrence of his claimed stressors, and his claimed 
stressors from service must be established by official 
service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

After a review of the evidence, the Board finds that the 
veteran has not met the requirement of furnishing credible 
supporting evidence that the alleged in-service stressors, to 
which his PTSD diagnosis has generally been attributed, 
occurred.  Whether the stressors alleged by the veteran 
actually occurred is a factual determination, and VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  Wood v. Derwinski, 1 Vet. App. 1909 (1991). 

In statements, VA outpatient medical reports, and testimony, 
the veteran has related that his traumatic experiences during 
service involve seeing dead bodies of Vietnamese.  He has 
reported that his ship was occasionally hit by shrapnel and 
that Vietnamese in fishing boats attempted numerous times to 
blow up his ship with explosives, which resulted in 
Vietnamese being killed.  He also reported that he witnessed 
the burning of the USS Forrestal and seeing sailors jump to 
their deaths and dead bodies floating in the sea.  The Board 
finds that the veteran's anecdotal evidence of Vietnamese 
attacking his ship is not substantiated through the service 
record.  Nor has the U.S. Armed Services Center for Research 
of Unit Records (CURR) corroborated the veteran's claimed 
incident of witnessing the USS Forrestal fire tragedy.  In 
fact, CURR indicated that the veteran's ship was not in the 
vicinity of the USS Forrestal when it sustained explosions 
and fire.  Given this, the Board cannot find that there is 
credible supporting evidence that the veteran's claimed in-
service stressors, which might lead to PTSD, actually 
occurred.  Without such stressor evidence, service connection 
for PTSD may not be granted.  Accordingly, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for PTSD.    

Moreover, as noted, there is no medical evidence of a 
psychiatric disorder in service or within the one-year 
presumptive period, in order to establish service connection 
on either a direct basis or presumptive basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  While the veteran believes that he 
currently suffers a psychiatric disorder as a result of 
service, as a layperson, he does not have the medical 
expertise necessary to diagnose his condition or give 
etiology thereof.  See Grottveit v. Brown, 5 Vet. App. 91 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for a psychiatric 
disorder, to include PTSD, social phobia, panic disorder, and 
depression.  As the preponderance of the evidence is against 
the veteran's claim of service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  Merits of the Diabetes Mellitus Claim

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as diabetes mellitus, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2005).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97 (July 23, 1997), 
published at 62 Fed. Reg. 63604 (1997).  

If a veteran was exposed to an herbicide agent during active 
military service, certain diseases, to include Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), will be presumed to have been incurred in 
service if manifest to a compensable degree within specified 
periods, even if there is no record of such disease during 
service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The presumptive period for these conditions is any 
time after service, except in the case of chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he has diabetes mellitus as a result 
of exposure to Agent Orange during service.  A review of the 
record indicates that the veteran served on active duty in 
the Navy from July 1964 to September 1967, during which he 
served aboard the USS Forrest Royal.  Service medical records 
show no complaints, clinical findings, or diagnosis of 
diabetes mellitus during service.  Post-service medical 
records reflect that, as noted by a physician with Piedmont 
Endocrinology, the veteran was initially diagnosed by his 
primary care physician with diabetes mellitus (Type II) in 
approximately 1999.  Ever since, he has been followed by 
private and VA physicians for his condition.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for diabetes mellitus (Type II).  
Pertinent medical evidence shows that the veteran's diabetes 
mellitus was initially manifest many years after his 
discharge from service in September 1967, and there is no 
medical opinion of record relating his current condition to 
his period of service.  Thus, there is no basis for 
consideration under 38 C.F.R. § 3.303, in that the diabetes 
mellitus was not shown to be due to disease or injury 
incurred during service.

Further, there is no competent evidence showing that the 
veteran's diabetes mellitus is related to active service via 
herbicide (Agent Orange) exposure during service.  While his 
condition is among the diseases listed as associated with 
herbicide exposure (see 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e)), the veteran did not have the requisite service in 
Vietnam for the presumption of herbicide exposure to attach.  
Service department documentation indicates that he served in 
the waters offshore of the Republic of Vietnam, and his 
service did not involve duty or visitation (i.e., setting 
foot) in the Republic of Vietnam.  The veteran himself has 
indicated that he did not set foot in Vietnam.  Thus, there 
is no basis for consideration under the regulations for 
presumptive service connection for diseases associated with 
herbicide exposure in service (see 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6)).

In sum, service connection for diabetes mellitus (Type II) on 
direct and presumptive bases is not in order.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's diabetes mellitus became 
manifest years after his service and has not been medically 
linked to service, including claimed herbicide (Agent Orange) 
exposure.  As the preponderance of the evidence is against 
the claim of service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder, claimed as 
post-traumatic stress disorder, social phobia, panic 
disorder, and depression, is denied.  

Service connection for diabetes mellitus, Type II, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


